McGeheb, C. J.
The appellant, Miss Peggy E. Pittman, was injured in an automobile accident when a pickup truck in which she was riding as a guest of B. J. Shows, Jr., the operator, was struck by an ambulance driven by one C. J. Box, an employee of the appellee, Mendenhall-Mims Mitchell Funeral Home, Inc. The case was submitted to a jury which rendered a verdict in favor of the plaintiff and agaist the said defendant for the sum of $1,500.
 On this appeal the sole assignment of error is that the verdict is so grossly inadequate as to show passion, prejudice and bias on the part of the jury. While the jury may have probably been -warranted in rendering a verdict for as much as $2,500, we are unable to say, after a study of the entire record, that the verdict is so grossly inadequate as to show passion, prejudice and bias on the part of the jury. Then, too, the jury was entitled to take into consideration the circumstance that while no negligence, if any, on the part of the driver of the pickup truck was attributable to the plaintiff as his guest,  the plaintiff objected to the testimony of Dr. Attix, an orthopedic surgeon of *879Hattiesburg, Mississippi, whom sbe bad consulted and who was present in tbe courtroom and was offered as a witness by tbe defendant. Tbe trial court gave tbe usual instruction to tbe effect that where there is an objection to an available witness’ testifying, tbe jury is entitled to presume that if tbe witness bad been permitted to testify, bis version of tbe matter would have been unfavorable to tbe objecting party.
Tbe Court is unable to say that tbe verdict of $1,500 is so grossly inadequate as to show passion, prejudice and bias on tbe part of tbe jury and especially in view of tbe fact that there was other competent testimony minimizing tbe injuries to tbe plaintiff and which testimony may have influenced tbe jury.
Tbe case must therefore be affirmed.
Affirmed.
Arrington, Ethridge, McElroy, and Rodgers, JJ., concur.